                             United States District Court
                              Middle District of Florida
                                Jacksonville Division


IN RE: REQUEST FOR JUDICIAL
ASSISTANCE FROM THE
DISTRICT COURT LANDECK, AUSTRIA                                NO. 3:20-MC-6-J-32PDB
IN THE MATTER OF THOMAS ERICH
MEINRAD PRAXMARER



                                         Order

      Proceeding under 28 U.S.C. § 1782, the United States asks the Court to appoint
Katerina Ossenova as a commissioner to gather evidence from Merrill Lynch & Co.,
Inc., and take other necessary actions requested in a letter rogatory by the District
Court Landeck, Austria, in the Matter of Thomas Erich Meinrad Praxmarer, Foreign
Reference Number 3 A 114/17v. Doc. 1. The United States further asks the Court to
order Merrill Lynch to produce responsive documents directly to the U.S. Department
of Justice, Civil Division, Office of Foreign Litigation, Office of International Judicial
Assistance, for transmission to the Austrian court. Doc. 1 at 8.

      The United States attaches the original letter written in German, Doc. 1-1, and
an English translation, Doc. 1-2. Assistance is requested under the Hague Convention
on the Taking of Evidence Abroad in Civil or Commercial Matters (“Hague
Convention”), March 18, 1970, 23 U.S.T. 2555, to obtain the following information
from Merrill Lynch, to be used in the Meinrad Praxmarer case:

          •   Accounts held by Thomas Erich Meinrad Praxmarer;

          •   Balance of the account, including interests, on July 29, 2017;

          •   Current balance of the account; and

          •   Names of any joint account holders.
Doc. 1 at 2. The United States provides the addresses in Jacksonville, Florida, for
Merrill Lynch’s corporate offices for acceptance of subpoenas for account information.
Doc. 1 at 2.

      The Hague Evidence Convention “prescribes certain procedures by which a
judicial authority in one contracting state may request evidence located in another
contracting state.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for
S. Dist. Iowa, 482 U.S. 522, 524 (1987). Article 1 allows a judicial authority of a
contracting state to “request the competent authority of another Contracting State,
by means of a Letter of Request, to obtain evidence, or to perform some other judicial
act.” 23 U.S.T. at 2557. Article 17 allows a person appointed as commissioner to take
evidence “in aid of proceedings commenced in the courts of another Contracting State”
if “(a) a competent authority designated by the State where the evidence is to be taken
has given its permission either generally or in the particular case; and (b) he complies
with the conditions which the competent authority has specified in the permission.”
23 U.S.T. at 2565.

      Under 28 U.S.C. § 1782(a), “The district court of the district in which a person
resides or is found may order him to give his testimony or statement or to produce a
document or other thing for use in a proceeding in a foreign or international tribunal.”
A court may issue an order “pursuant to a letter rogatory issued, or request made, by
a foreign or international tribunal or upon the application of any interested person
and may direct that the testimony or statement be given, or the document or other
thing be produced, before a person appointed by the court.” 28 U.S.C. § 1782(a). “By
virtue of his appointment, the person appointed has power to administer any
necessary oath and take the testimony or statement.” Id. “The order may prescribe
the practice and procedure, which may be in whole or part the practice and procedure
of the foreign country or the international tribunal, for taking the testimony or
statement or producing the document or other thing.” Id.

      The statutory requirements therefore are:

                                           2
      (1) the request must be made by a foreign or international tribunal, or
      by any interested person; (2) the request must seek evidence, whether it
      be the testimony or statement of a person or the production of a
      document or other thing; (3) the evidence must be for use in a proceeding
      in a foreign or international tribunal; and (4) the person from whom
      discovery is sought must reside or be found in the district of the district
      court ruling on the application for assistance.

In re Clerici, 481 F.3d 1324, 1331–32 (11th Cir. 2007) (internal quotation marks and
footnote omitted).

      If the statutory requirements are satisfied, the court may consider the
following discretionary factors to decide whether granting the request is warranted:

      (1) whether the person from whom discovery is sought is a participant
      in the foreign proceeding, because the need for § 1782(a) aid generally is
      not as apparent as it ordinarily is when evidence is sought from a
      nonparticipant; (2) the nature of the foreign tribunal, the character of
      the proceedings underway abroad, and the receptivity of the foreign
      government or the court or agency abroad to U.S. federal-court judicial
      assistance; (3) whether the § 1782(a) request conceals an attempt to
      circumvent foreign proof-gathering restrictions or other policies of a
      foreign country or the United States; and (4) whether the request is
      otherwise unduly intrusive or burdensome.

Id. at 1334 (internal quotation marks omitted). The court need not “conduct a
detailed analysis of foreign law” but should focus on “providing efficient means of
assistance to participants in international litigation in our federal courts and
encouraging foreign countries by example to provide similar means of assistance to
our courts.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 28 (2d Cir. 1998).

      The Right to Financial Privacy Act (“RFPA”) limits the government’s access to
the financial records of customers of financial institutions. 12 U.S.C. § 3402. The
RFPA provides:

      [N]o Government authority may have access to or obtain copies of, or
      [sic] the information contained in the financial records of any customer
      from a financial institution unless ... such customer has authorized such


                                          3
      disclosure ... [or] such financial records are disclosed in response to a
      judicial subpena [sic] which meets the requirements of ... this title.

12 U.S.C. § 3402. The RFPA defines a “government authority” as “any agency or
department of the United States, or any officer, employee, or agent thereof.” 12 U.S.C.
§ 3401(3). Courts have held the RFPA does not apply to requests for assistance made
by foreign letters of request. See, e.g., Young v. U.S. Dep’t of Justice, 882 F.2d 633,
636–39 (2d Cir. 1989); In re Request from United Kingdom Pursuant to Treaty
Between U.S. & Gov’t of United Kingdom of Great Britain, N. Ireland on Mut. Legal
Assistance in Criminal Matters in the Matter of Easier, PLC, 3:07-MC-46-J-32MCR,
2007 WL 3286689, at *3 (M.D. Fla. Nov. 5, 2007) (unpublished).

      In Young, the Second Circuit identified four reasons for not extending the
RFPA to those appointed as commissioners who seek to obtain information from
financial institutions to support a request from a foreign country. First, in enacting
the RFPA, Congress intended to “regulate the release of customer information from
financial institutions in circumstances where adequate controls did not already
exist,” and requests from foreign courts are subject to judicial review before they are
executed. Young, 882 F.2d at 637. Second, extending the RFPA would be contrary to
Congress’s goal of fostering reciprocal cooperation with foreign governments. Id.
Third, extending the RFPA would provide no additional protection because the RFPA
would not prevent a private commissioner from obtaining the information. Id. at 638.
And fourth, declining to extend the RFPA would not increase the potential for
government abuse because “a representative may apply for a commission only upon
the request of a foreign party, and then only when the requesting party can
adequately establish that the evidence sought will be used in a foreign tribunal.” Id.

      The Eleventh Circuit has not decided the issue. In a footnote, it remarked the
release of bank records in response to a request from a foreign tribunal would violate
no United States law or privilege and stated, “The records will be released in
conformance with the Right to Financial Privacy Act.” In re Request for Assistance
from Ministry of Legal Affairs of Trinidad and Tobago, 848 F.2d 1151, 1156 n.12 (11th
                                          4
Cir. 1988), abrogated on other grounds by Intel Corp. v. Adv. Micro Devices, Inc., 542
U.S. 241, 253 (2004). The Second Circuit has observed that statement was dictum
and “did no more than note that the commissioner involved would comply with the
RFPA.” Young, 882 F.2d at 638.

       Here, the statutory requirements have been satisfied: the request was made
by an Austrian court; the request seeks account information for use in a civil case in
Austria; and Merrill Lynch’s offices for service and accepting subpoenas are in this
district.

       The discretionary factors weigh in favor of granting the request. Merrill Lynch
is not a participant in the proceeding. See Intel Corp., 542 U.S. at 264
(“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s
jurisdictional reach; hence, their evidence, available in the United States, may be
unobtainable absent § 1782(a) aid.”). The proceeding is a civil action before an
Austrian court, and that court has requested the assistance, indicating it would be
receptive to this Court’s assistance. See Clerici, 481 F.3d at 1335 (finding second and
third discretionary factors weighed in favor of granting assistance because the foreign
tribunal was the Panamanian court and the court itself issued the request). There is
no indication the request attempts to circumvent restrictions in Austria or the United
States. There is no indication the request is unduly intrusive or burdensome; the
information requested appears reasonably calculated to ascertain financial
information of the late Mr. Praxmarer to complete inheritance proceedings.

       Because the statutory requirements have been satisfied and the discretionary
factors weigh in favor of granting the motion, the Court:

       (1)   grants the United States’ motion, Doc. 1;

       (2)   appoints Katerina Ossenova as a commissioner to administer
             any necessary oaths, make any necessary certifications, issue any
             necessary subpoenas, and otherwise take any necessary and legal


                                          5
      actions to obtain the evidence requested in the letter rogatory,
      Doc. 1-1; and

(3)   orders Merrill Lynch to produce documents directly to the
      United States Department of Justice, Civil Division, Office of
      Foreign Litigation, Office of International Judicial Assistance, for
      transmission to the District Court Landeck, Austria.

Ordered in Jacksonville, Florida, on April 3, 2020.




c:    Katerina Ossenova, Esquire




                                   6
